In re Batista, Armando Jr.; — Defendants); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “A”, No. 306-525.
Granted in part; denied in part. Relator’s request for free copies of documents is denied for failure to show a particularized need. Relator’s request for cost estimates for the documents he seeks is granted for the sole purpose of transferring the matter to the district court with instructions to the trial judge to provide relator with the information he seeks.